Citation Nr: 1203683	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO. 11-13 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active military duty from July 1956 to February 1983.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
The RO serving as the agency of original jurisdiction in this case has changed to the RO in Columbia, South Carolina, based on the Veteran's change of residence in the course of appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran had active service from July 1956 to February 1983, and that he was service connected for left ear hearing loss by an October 1983 rating action following his separation from service. 

The Veteran's current claim for service connection for right ear hearing loss was submitted in March 2010. In support of the claim the Veteran testified before the undersigned at the December 2011 hearing to the effect that he was assigned to field artillery duties throughout his service with exposure to noise from a variety of guns or armaments, and that he currently had right ear hearing loss due to service. He added that post service he worked in the seafood business, without exposure to loud, outdoor noise. The RO in the appealed December 2010 rating action denied the claim substantially based on a June 2010 VA examination for compensation purposes wherein audiology findings did not meet the regulatory criteria for hearing loss disability. 

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). However, for the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability only when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz is 40 decibels (dB) or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2008).

The Veteran has testified at his December 2011 hearing that his hearing loss has grown worse since that most recent examination in June 2010. As both the Veteran's authorized representative and the undersigned Veteran's Law Judge noted at the December 2011 hearing, an increase in severity since that examination may result in the presence of hearing loss disability in the right ear meeting 38 C.F.R. § 3.385 criteria. Accordingly, based on the Veteran's assertion of increased severity, remand for a further VA hearing loss examination is warranted. 38 C.F.R. § 3.327(a) (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited handling is requested.)

1. Contact the Veteran and afford him the opportunity to submit additional evidence or argument in furtherance of his claim. All records and responses received should be associated with the claims file, and any indicated development should be undertaken. 

2. With the Veteran's authorization and assistance, as appropriate, obtain and associated with the claims file any additional records of VA or private treatment. 

3. Thereafter, afford the Veteran an audiology examination to address the nature and etiology of any current right ear hearing loss. The examination should be informed by current audiology findings, lay statements, and medical evidence of record. The claims folder - including a copy of this Remand, any additional statement received from the Veteran, and any other additional evidence - must be made available to the examiner and must be reviewed by the examiner in connection with the examination. All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim. The examiner should address the following:

a. The examiner should specifically note that audiology testing conducted in service, and VA examination conducted in June 2010. The examiner should further note that the current examination to address claimed right ear hearing loss is necessitated by the Veteran's assertion that his right ear hearing loss has grown worse, and hence may present the possibility of meeting criteria for hearing loss disability under 38 C.F.R. § 3.385. 

b. The examiner should additionally note that the examination is to address the etiology of claimed right ear hearing loss and not etiology of left ear hearing loss, service connection for left ear hearing loss having already been established. 

c. The examiner should answer the following: for any right ear hearing loss, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that it is causally related to service, including due to hearing loss incurred in service, OR, in the alternative, is any such relationship between service and current right ear hearing loss unlikely (i.e., less than a 50-50 probability)? 

d. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

4. Thereafter, readjudicate the remanded claim de novo. If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).



